 88DECISIONSOF NATIONALLABOR RELATIONS BOARDWilber F. Disney, An Individual,d/b/a Disney Roofing & Mate-rial Co., Disney Cedar Supply Co., Inc., and Carlmont RoofingCo.,A CorporationandBuilding and Construction TradesCouncil of San Mateo CountyandUnited Mine Workers ofAmerica, District 50 and Its Construction Local Union No.14903, Party to the Contract.Case No. 2O-CA-2433.November?0, 1963DECISION AND ORDEROn August 2, 1963, Trial Examiner Henry S. Salim issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondents Wilber F. Disney, An Individual, d/b/a Disney Roofing &Material Co., and Carlmont Roofing Co., A Corporation, had engagedin and were engaging in certain unfair labor practices and recom-mending that they cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report.He alsofound that Disney Cedar Supply Co., Inc., one of the named Respond-ents, had not engaged in certain other alleged unfair labor practicesand recommended dismissal of those allegations of the complaint.Thereafter, the Respondents and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the ex-ceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingmodifications.The Trial Examiner recommended that the complaint be dismissedas to Disney Cedar Supply Co., Inc., one of the named Respondentsherein.The record shows that the three corporations named in the com-plaint have common officers and ownership, are in affiliated businesses,operate from a single location, and constitute a single integrated busi-ness enterprise.The Trial Examiner so found, and we expresslyadopt that finding.Further, the record clearly shows that Wilber F.Disney, president of each of the three corporations, solicited em-ployees of Disney Cedar Supply Co., Inc., as he did employees of theother named Respondents' corporations, and that these facts werefully litigated at the hearing.Accordingly, we find, contrary to theTrial Examiner, that Disney Cedar Supply Co., Inc., together with the145 NLRB No. 11. DISNEY ROOFING & MATERIAL CO., ETC.89other named Respondents, is responsible for the unfair labor practicescommitted herein and that it is properly the subject of the Board'sremedial order.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications : iParagraph 1(b) is amended by addition of the following at thebeginning of the paragraph :Soliciting checkoff authorizations from employees, or solicitingemployees to become members in the Unionby threats or otherwise,or assisting . .. .The companion notice provision shall be modified to include DisneyCedar Supply Co., Inc.1The Recommended Order Is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondents Wilber F, Disney, An Individual, d/b/a Disney Roofing & MaterialCo, Disney Cedar Supply Co, Inc., and Carimont Roofing Co., A Corporation, theirofficers,agents,successors,and assigns,shall:INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed on October 13, 1962, and February 27, 1963, by the Buildingand Construction Trades Council of San Mateo County, herein called the Union, theGeneral Counsel of the National Labor Relations Board, by the Regional Directorfor the Twentieth Region, issued a complaint dated March 15, 1963, against Wilber F.Disney, An Individual, d/b/a Disney Roofing & Material Co., Disney Cedar SupplyCo., Inc., and Carlmont Roofing Co., A Corporation, herein called the Respondents,alleging that Respondents had engaged in and were engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (2) and Section 2(6) and (7) of theNational Labor Relations Act, as amended.Copies of the charge, complaint, andnotice of hearing were served upon the parties.With respect to the unfair labor practices, the complaint alleges, in substance, thatRespondents rendered unlawful aid, assistance, and support to the United MineWorkers of America, District 50, and its Construction Local No. 14903, hereincalledUMW, by soliciting their Carlmont employees to sign UMW membershipcards and dues and initiation checkoff authorizations.Respondents' answer admitscertain jurisdictional and factual allegations of the complaint but denies the com-mission of any unfair labor practices.Pursuant to notice, a hearing was held in San Francisco, California, on May 6and 7, 1963, before Trial Examiner Henry S. Salim.All parties were representedand were afforded full opportunity to participate in the hearing and to introduce rele-vant evidence bearing on the issues, to argue the issues orally upon the record, andto file briefs and proposed findings of fact and conclusions of law. Briefs were filedby the parties on June 10, 1963, which have been fully considered.Upon the entire record in the case, and from observation of the demeanor of thewitnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS(a)Wilber F. Disney, An Individual, d/b/a Disney Roofing & Material Co., hasbeen, at all times material herein, engaged in the business of installing wood, compo-sition, shingle,and wood shake roofs. 90DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Disney Cedar Supply Co., Inc., a California corporation, is now, and hasbeen at all times material herein, engaged in the wholesale and retail sale of shingles,shakes, and composition roofing materials and supplies.(c)Carlmont Roofing Co., a California corporation, is now, and has been at alltimes material herein, engaged in the business of installing wood, composition, shingle,wood shake, and tar and gravel roofs and waterproofing.(d)Wilber F. Disney, An Individual, d/b/a Disney Roofing & Material Co.,Disney Cedar Supply Co., Inc., and Carlmont Roofing Co., A Corporation, are, andat all times material herein have been, affiliated businesses with common officers,ownerships, directors, and operators and constitute a single integrated business enter-prise; the said directors and operators formulate and administer a common laborpolicy for the aforementioned companies, affecting the employees of said companies.All of said companies operate from a single office and place of business at 301 ElCamino Real in the the city of San Carlos, State of California. It is found, therefore,that the coordinate activities of the various business entities described above are sointimately interrelated and so dependent upon each other that the totality of theiroperations is a virtual integration and constitute a single enterprise for jurisdictionalpurposes.'(e)During the past year, Respondents, in the course and conduct of the businessoperations as set forth above, purchased and received directly from points outsidethe State of California, materials and supplies valued at in excess of $50,000.TheRespondents admit and it is found that they are engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDBuilding and Construction Trades Council of San Mateo County and UnitedMine Workers of America, District 50 and its Construction Local No. 14903, arelabor organizations as defined in Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges, in pertinent part, that:On or about July 2, 1962, Wilber F. Disney informed employees of Disney Roof-ing & Material Co., who were members of local unions affiliated with Building andConstruction Trades Council of San Mateo County, that he was organizing anothercompany to be known as Carlmont Roofing Co, which would be under contractwith UMW, District 50, and solicited his employees to repudiate their unions andto become employees of Carlmont Roofing Company, and to become members ofUMW, District 50.On or about September 19, 1962, Wilber F. Disney solicited employees of DisneyRoofing & Material Co., who were members of local unions affiliated with the AFL-CIO, to sign membership applications and checkoff authorizations on behalf ofUMW, District 50.On or about October 5, 1962, Respondents and UMW, District 50, became partiesto a collective-bargaining agreement which includes,inter alia,union-security pro-visions requiring membership in UMW, District 50, as a condition of employmentafter the seventh workday from the date of the contract execution or from the dateof hire, and provisions concerning checkoff of initiation fees and dues.On or about January 27, 1963, Wilber F. Disney solicited employees of CarlmontRoofing Co. to sign authorization cards authorizing him to check off and withholdfrom their pay initiation fees and dues on behalf of UMW, District 50.A. Thetestimony 2The Respondent,Disney Roofing&Material Co.,is engaged in the roofing busi-ness in San Carlos, California.Disney installs two types of roof;wood shingle roofs'SeeN.L R.B. v. U.S AirConditioning Corp., et at.,302 F.2d 280,281 (C.A. 1) ;N.L.R B. v. NationalGarment Company,166 F. 2d 233 (C.A. 8), cert. denied 334 U.S.845;Joseph E. Cote, d/b/a J. E. Cote,and BrookFarmFoods,Inc., and Edouard Cote,101 NLRB 14862The evidence concerning some of the Incidents involved In this proceedingIs incom-plete as to specific details so thatfindings of fact madeherein result from an attempt toreconcile the evidence in determining what were the circumstances and chronology whichgave rise to this complaintIn attempting to supply coherence and continuity to thoseportions of the record in which there are gaps, necessary recourse has been made to thecontext of other facts and circumstances in an effort to determine what actually occurredand the attending circumstanceswhen they occurred It might be stated, parenthetically, DISNEY ROOFING & MATERIAL CO., ETC.91and tar and gravel roofs.Wood shingle roofs are installed by Disney employeeswho are members of the Carpenters Union,and tar and gravel roofs by employeesbelonging to the Roofers Union.3The Carpenters Union and the Roofers Unionare both constituent members of the San MateoCountyBuilding and ConstructionTrades Council, AFL-CIO,theCharging Party, referred to hereinafter as thecouncil.Because of this jurisdictional dichotomy in the council,ithas been necessary forRespondent Disney to employ members of both the Carpenters and Roofers Unionsand to dealwith boththese unionsAlthoughDisney has not been a signatory inthe past to collective-bargaining agreements which have been executed by the con-tractors and constituent craft unions comprising the Building and Construction TradesCouncil of San Mateo County, when agreement was reached on rates of pay andworking conditions negotiated by these parties, Disney adhered to the pay ratesand working conditions previously negotiated by the employers and these variousunions comprising the council .4The then current contract between these constituent unions oftheAFL-CIOcouncil and the contractors was due to expire shortly and it was this event whichtriggered the actions hereinafter detailed.In anticipation of this expiration date, theemployers and the labor organizations began negotiations in the spring of 1962, inan effort to reach new agreements.Agreement was later reached by the employersand the constituent unions of theAFL-CIOcouncil,and a collective-bargainingagreement executed,effective as of June 16, 1962.5Aboutthe time negotiations had commenced for this new contract,Disney wentto a meetingheld byDistrict 50 of the United Mine Workers(UMW) and attendedby construction industry contractors.At this meeting, officials of the UMW ex-plained that there were no craft demarcations in the UMW, as under the separatecraft arrangement of the unions comprising the Building and Construction TradesCouncil of SanMateo County.Consequently,under the UMW, it was pointed out,employees could be shifted from one construction craft to any other craft, thusobviating the necessity for an employer dealing with two or more craft unions, aswas necessary under theAFL-CIO.This arrangement of the UMW, testified Disney, appealed to him because in deal-ing with theAFL-CIO Buildingand Construction Trades Council,ithad beennecessary for him to use Carpenter union members for installing wood shingleroofs and members of the Roofers union for tar and gravel roofs.However, underthe UMW,all construction employees,regardless of different crafts, are representedby District50, UMW,and can be shifted from one type of craft job to any other,which is his case,Disney testified,meant that he could use the same employees forinstalling both wood shingle and tar and gravel roofs.Moreover, Disney testified,these same employees could be used under the UMW arrangement to drive trucks,clean up the premises, and load and unload materials during slack periods.As some of the men employed at various times by the Disney Roofing&MaterialCo. were affiliated with either the Carpenters or Roofers Unions, and he wished toeliminate this arrangement,Disney initiated steps, shortly after he attended theUMW meeting,to incorporate a new company,the Carimont Roofing Co., withthe object of having those employees which Carlmont would hire when it was in-corporated become members of District 50 of the United Mine Workers.In thismanner, reasoned Disney, his Carlmont Co. would do all the work heretofore donethat events ambiguous when viewed in isolation often become clear and informative whenconsidered in relation to other events which is true in this case as indicatedmire.8It is uncontradicted that Disney initiated this scheme to obviate dealing with theindividual craft unions under the AFL-CIO council. It appears that under the AFL-CIOcouncil wood roofs were installed by carpenters and tar and gravel by members of theRoofersUnion.Itwould seem, therefore, that he had been dealing with both theCarpenters and Roofers Unions, depending on the type of roof he was installingdHowever, for those employees of Disney Roofing & Material Co., who were members ofthe Carpenters Union, Disney deducted from their wages and paid such deductions to theCarpenters Union's health, welfare, pension, and vacation trust funds.It appears also that a letter dated September 21, 1962, which Disney received fromthe Carpenters Union addressed "To all employers signatory to the Carpenters 42 CountyMaster Agreement," requesting Disney "as a signatory to [the] Agreement" to sign thenew agreement, intensified his desire to disassociate from the arrangement under whichhe had operated up to this timeCorroborative of this is a letter dated October 5, 1962,fromDisney to the Carpenters Union, notifying them that he had joined InterstateEmployers, Inc., and "selected them to act as my agent for purposes of collectivebargaining . . . . 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDby his Disney Company and Carlmont's employees being UMW members, couldinstall both wood shingle and tar and gravel roofs. In furtherance of this purposethe Carlmont Roofing Co.was incorporated on or aboutJuly 17, 1962.Upon the incorporation of Carlmont,Disney met with a UMW official with re-spect to that union representing Carlmont's employees.The UMWofficial suppliedDisney with membership application forms, dues checkoff authorization forms, andapplications for group insurance which were to be signed by those employees whowould be hired in the future by the Carlmont Roofing Co.Shortly thereafter,on October5, 1962,Disney's Carlmont Co.joined InterstateEmployers,Inc., an employers'association,organized for the purpose of representingmember employers in the negotiation of collective-bargaining agreements withvarious unions.In joining the association,Disney authorized it to sign a prehire laboragreement,as provided for in Section 8(f) of the Act,on behalf of Carlmont, withDistrict50, UMW.6In the meantime,Disney had spokento AlbertKeen,one of the Disney Companyemployees,who was a member of the Carpenters Union. Keen,whose testimonywas given in a forthright,candid,and entirely plausible manner,testified that Disneytold him that he would be transferred to Carlmont's payroll and explained to himthe UMW arrangement and how it would benefit him if he were to join the UMW inthat he would be given more work,and layoffs would be minimized to the extent thathe would continue to work during slack periods which was not the situation thenexisting under the Carpenters Union.Later,Disney came to Keen's home and again importuned him to disaffiliate fromthe Carpenters Union and to join the UMW. Keen's testimony continues as follows:He again told me about switchingover to [UMW], thatI would benefit by itbecause of winter conditions,and other times whenworkis slow, that he coulduse me on anything that I would be needed for, and I wouldn'thave to pay anyextra dues..He also mentioned the fact that he couldn't use this UnitedMine Workers Union under Disney Roofing Company and this was the reasonfor starting the Carlmont Roofing Company.Itwas his way of getting aroundworkingAFL-CIOmembers along with another Union,theUnitedMineWorkers Union.He said he couldn't do that because he wasn't allowed to do it.He said the fellows who went along with the United Mine Workers Union wouldwork when things were slow and the other fellows would take what was left.Keen testified that the next time Disney spoke to him was sometime in September.At that time,Keen testified,Disney showed him various UMW authorization formsfor dues checkoffs,initiation fees, and group insurance.Keen also testified Disney toldhim on September 19 that the Carlmont RoofingCompany wouldgo into operationabout October 1 and he would give Keen until that time to make up his mind whetherhe would go to work for Carlmont asa UMWmember.Keen voluntarily quit hisjob with Disney on September24, 1962.Jack Bailey wasemployed byDisney Roofing&Material,Co. until September 24,1962.Bailey credibly testified,as follows, about a conversation he had with Disneyon September 19:Disney approached me and asked me if I heard about the United MineWorkers Union,and I told him that I had heard a little about it and he askedme if I would like to join it. I said I would have to think it over.He told mehe knew there were good benefits to it and it wasthe first fiftymembers whowould get in at $10.00 initiation fee, and ifI would liketo join it to come downafter work to his office and those that did get in, the Carlmont Roofing wouldhave most of the work and would be started around the first of October . . . .I stopped in that afternoon after work. . .at his office and [talked]to Disney[Disney] showed me these application blanks and asked me to sign them,and asked me to read them over,which I did, but I told him I couldn't sign themthat night because I didn't know my correct address at that time.I took themhome with me.oWhen Disney was asked by the General Counsel, on cross-examination, if his letter ofOctober 5, 1902 (General Counsel's Exhibit No. 7), had not authorized Interstate Em-ployers, Inc, to enter into an agreement with UMW, lie answered. ". . . Yes, I did " InTrial Examiner's Exhibit No 1, Disney, in an affidavit given to an investigator of theRegional Office on April 19, 1963, stated, "As a member of Interstate Employers, Inc. ofLos Angeles, I have authorized that organization to sign an agreement with UMW cover-ing the employees of Carlmont .I gave such authorization to Interstate on aboutSept or Oct 1962As far as I know Interstate has signed an agreement with UINIW Inmy behalf covering my employees of Carlmont Roofing Inc.."See General Counsel'sExhibit No. 8 DISNEY ROOFING & MATERIAL CO., ETC.93Bailey testified that he signed the UMW's application for membership and checkoffauthorization forms that same evening and turned them over to Disney the followingmorning.Charles Wheeler has been employed by Respondent Carlmont Roofing Co. sinceJanuary 9, 1963, and joined UMW in the latter part of January.He testified that 2 or3 days after he was employed, he asked Disney ". . . what Union [I] had to join"and that Disney replied it was no concern of his and that Wheeler "can stay non-union [or] you can go AFL." There is, however, an inherent weakness in Wheeler'sforegoing testimony which militates against its acceptance for the following reason.At the hearing, Wheeler was confronted with a letter dated January 23, 1963,addressed to him from Disney, which reads as follows:As you have worked for this firm longer than eight days, enclosed is a formused by the United Mine Workers Dist. #50 for membership, which the As-sociation I belong to has an agreement with.You can send your signed card to United Mine Workers, Dist. #50, Local14903, 1946 McKinley, Fresno 3, Calif.The contract we have states if you aren't a member in good standing after eightdays and the union notifies us in writing, then we can not use you as ouremployee.Thanking you, I amVery truly yours,(S)W. F. DisneyW. F. DISNEY,Pres.WFD/edThis letter shows conclusively Disney could not have told Wheeler that he had nointerest in what union he belonged to as the letter itself states he must join the UMW8 days after he becomes employed by Respondent.Wheeler also testified that be went to Fresno, a distance of approximately 300miles from where he was employed by Respondent, to request the UMW officialto whom he spoke to send some membership forms to Disney's office. This testi-mony of Wheeler is patently incredible as the letter Disney wrote to him,supra,states that enclosed with the letter was a UMW membership form.Moreover, itstrains one's credulity to believeWheeler's testimony that after traveling to theUMW's office in Fresno, a distance of 300 miles, he would ask that the membershipform be mailed to Disney in San Carlos rather than he (Wheeler) signing the mern-bership application form right then and there in the UMW's office.Also significant as to whether Disney rendered unlawful assistance to UMW, isWheelers' answer when he was asked on cross-examination if Disney had discussedwith him the matter of his joining the UMW and he answered: "It is possible, Iwould say."Nor is Pannett's testimony, who was employed also by Carlmont on January 9,1963, and who is a UMW member, credited that Disney did not send him a UMWmembership application form as the letter, dated January 23, 1963 (General CounselExhibit No 16), addressed to him from Disney specifically states he was enclosinga UMW membership form.It is against this evidence that Respondent's testimony, denying it committed anyunfair labor practices, is considered.Disney denied Keen's testimony that he had importuned Keen to join UMW. Onthe contrary, Disney testified, it was Keen who came to him and in the presence ofone, Tucker, urged that the incorporation of Carlmont be hurried along so that he(Keen) could join UMW.However, Tucker, a general contractor, who Disneyalleged was in his office and heard Keen make this statement, which was crucial toRespondent's defense, was not called as a witness to corroborate this important inci-dent.The unexplained failure to produce Tucker as a witness at the hearing rendersthis purported defense dubious and also warrants drawing an inference that, if pro-duced, his testimony would not have supported Disney's testimony or the positionof the Respondent Company? Tucker's absence "not only strengthens the probativeforce" of Keen's testimony "but of itself is clothed with a certain probative force." 8Keen's version is credited.7Halliday vU 8, 315 U S 94, 99:Interstate Circuit v. United States,306 U S 208—225, 226;N L R.B V. Sam Wallick and Sam K. Schwalm, d/b/a Wallick and SchwalmCompany, et al,198 F. 2d 477, 483 (C A3) ; N L R R. v. Reed Z Prince ManufacturingCompany,130 F 2d 765, 768 (C.A. 1) ;Concord Supplies <& Equipment Corp.,110 NLRB1873, 18798 Paudler v. Paudier,185 F. 2d 901, 903 (,C.A. 5), cert. denied 341 U S. 920. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough Disney denied he offered or gave either Keen, Bailey, Pannett, orWheeler, his employees, UMW membership application cards, he did admit, how-ever, that such cards were given to him by Cappell, a UMW official. It is not un-reasonable to assume, therefore, that these cards were given to Disney by UMWupon his invitation, for the purpose of his soliciting these four employees of Disneyand Carlmont Companies, to sign them, and it is so found.ContentionsThe General Counsel contends that the arrangement detailed above is invalidbecause of the unlawful assistance rendered UMW in obtaining its majority statuswhen Disney solicited employees of both his Disney Roofing & Material Co. andCarlmont Roofing Co. to become members of UMW.It appears, based upon the oral presentation and cross-examination of Respondents'representative, a labor consultant, that the following is Respondents' defense.Interstate Employers, Inc., "Building and Construction Division," had entered intoa collective-bargaining agreement onMarch 10, 1961, with District 50, UMW,covering all employees of Interstate's members who are engaged in the building andconstruction industry.On December 7, 1961, Respondents Disney Roofing &Material Co. and Disney Cedar Supply Co., Inc., both applied for membership inInterstate.9On October 5, 1962, Carlmont Roofing Co., which came into existencethe preceding July, then became a member of Interstate.10However, contends Re-spondents' Representative Jones, although Carlmont "joined" Interstate on October 5,1962, it did not agree to be bound by the provisions of the contract previously exe-cuted by Interstate and UMW, until January 14, 1963, when it signed an "ExclusiveCollectiveBargainingRepresentativeNotice."(General Counsel's Exhibit No.13.) 11 It was not until January 14, 1963, argues Respondent, that Carlmont RoofingCo. became a party to and agreed to be bound by the provisions of the "master" con-tract,12which had been entered into between Interstate Employers and UMW onMarch 10, 1961. Thereupon, contends Respondent, when Carlmont's two employees,Pannett and Wheeler, signed membership application cards on January 27, 1963,designating UMW as their bargaining representative, this action retroactively vali-dated the "prehire" agreement clause in the "master" contract.This is valid, allegesRespondent's representative, as Section 8(f) of the Act permits prehire agreementsin the building and construction industry, thereby obviating the requirement thata labor organization must establish its majority status prior to the entering into ofsuch an agreement.DiscussionSection 8(f) provides, in pertinent part, that:It shall not be an unfair labor practice under subsections (a) and (b) of thissection for an employer engaged primarily in the building and constructionindustry to make an agreement covering employees engaged (or who, upon theiremployment, will be engaged) in the building and construction industry with alabor organization of which building and construction employees are members(not established, maintained, or assisted by any action defined in section 8(a)of this Act as an unfair labor practice) because (1) the majority status ofsuch labor organization has not been established under the provisions of section9 of this Act prior to the making of such agreement, or (2) such agreementrequires as a condition of employment, membership in such labor organiza-tion after the seventh day following the beginning of such employment or theeffective date of the agreement, whichever is later, ... .The problems of the building and construction industry under the Taft-HartleyAct have been the subject of considerable comment by authorities in the field; andCongress in previous years had made several attempts to correct the shortcomings ofthe Act as applied to the industry.The occasional nature of the employment relation-ship makes this industry markedly different from manufacturing and other types ofenterprise.An individual employee typically works for many employers and for none9 See General Counsel's Exhibit No 10(a).10The record fails to disclose that a written membership application was made byCarlmontu The reason for this, allege Respondents, is that it did not desire to become a partyto the Interstate-UMW contract until such time as Carlmont hired employees.12 General Counsel's Exhibit No. 15 DISNEY ROOFING & MATERIAL CO., ETC.95of them continuously. Jobs are frequently of short duration depending upon variousstages of construction.During the Wagner Act, the Board declined to exercise jurisdiction over the industrynot only because of these complexities but also because the industry was substantiallyorganized and hence had no need of the protection afforded by the Act.Conceptsevoked by the Board therefore developed without reference to the constructionindustry.In 1947 after passage of the Taft-Hartley amendments,the Board appliedthe provisions of the Act to the building and construction industry.This application of the 1947 Act to the construction industry had given rise toserious problems,for the reasons hereinafter described.In the building and con-structionindustryit is customary for employers to enter into collective-bargainingagreements for periods of time running into the future,perhaps 1 year or in manyinstances as much as 3 years. Since the vast majority of building projects are ofrelatively short duration, such labor agreements necessarily apply to jobs which havenot been started and may not even be contemplated.The practice of signing suchagreements for future employment was not entirely consistent with Wagner Actrulings of the Board that exclusive bargaining contracts can lawfully be concludedonly if the union makes its agreement after a representative number of employeeshave been hired.One reason for this practice is that it is necessary for the employerto know his labor costs before making the estimate upon which his bid will be basedA second reason is that the employer must be able to have available a supply ofskilled craftsmen ready for quick referral.A substantial majority of the skilledemployees in this industry constitute a pool of such help centered about their appro-priate craft union.If the employer relies upon this pool of skilled craftsmen,members of the union,there is no doubt under these circumstances that the unionwill in fact represent a majority of the employees eventually hired.Section 8(f) recognizes this situation and contains other provisions which takeinto account the occasional nature of employment in the building and constructionfield.It does so by reducing from 30 days to 7 the grace period before which theemployee may be required to join the union. The reduction in this time allowancereflects the normally short employment period for construction employees.Accordingly,Section 8(f) states that it is not an unfair labor practice for anemployer primarily engaged in the building and construction industry to enter intoagreements with labor organizations of which building and construction employeesaremembers without the union'smajority status having been established in themanner required under Section 9 of the Act. This section also permits the union-shop provisions of such a contract to take effect within 7 days of hiring in recognitionof the brief periods of employment characteristic of the construction industry.However,a caveat under Section 8(f) cautions that Board certification will notbe available if it is found that a substantial number of the employees in the unit inquestion did not designate or select the union as their bargaining agent.Inasmuch as the purpose of Section 8(f) is to permit voluntary prehire agreementsbecause of the inability to conduct representation elections in the construction field,13it follows that the effect of Section 8(f) is to protect voluntary collective-bargainingrelationships established in good faith without governmental intervention.However,Section 8(f), and this is important as applied to the facts in this case, protects therightof the employees to be free of coercion in the selection of their own bargainingrepresentative. 14ConclusionsLabor Consultant Jones, who necessarily had to have an intimate knowledge ofnot only the technical but also most of the minute factual details surrounding theexecution of the contract between Interstate, Respondents,and UMW,as he was theprime promoter in all the incidents which eventuated in this proceeding,testified inan evasive manner, fenced with counsel,and gave ambiguous explanations of thecircumstances surrounding the matter.His testimony can be characterized as eva-sively garrulous.The evidence shows that no one(including Disney)had as muchoverall knowledge as Jones of the details regarding this case from the periodOctober 1962 until the bearing in May 1963. Evidently"much knowledge is grief"and "he that increaseth knowledge increaseth sorrow,"15 as Jones learned when he13184 Cong.Rec. 1024914The above are edited excerpts from the Legislative History of the Labor-ManagementReporting and Disclosure Act of 1959, vol. I, pp.423-425; and vol. II,pp. 808, 1082,1577(3), 1578(2), 1643(3), and 1715 (U.S. Government Printing Office).15Ecclesiastes 1, 18 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas under cross-examination.He disclaimed knowledge in many instances, andgave equivocal answers in others to matters with which he was obviously acquainted.The evidence, it would seem, adds up to a blatant attempt to not only compromisebut eschew the law.Then too, it appears that Respondents belatedly found them-selves in the unfortunate position of justifying their actions for reasons that appar-ently did not occur to them prior to the time of the hearing.Disney's denial that he had ever importuned Keen or Bailey to join UMW is notcredited for the reasons explicatedsupra.Nor is it unreasonable to assume fromthe evidence in this case, and it is so found, that Disney urged and required Pannettand Wheeler, employees of the Carlmont Roofing Co., to execute UMW applicationsfor membership and checkoff authorization forms in order to obtain employment.Itwas he who assumed the initiative in organizing the presentation to the employeesof the case for UMW afriliation.lsAs a matter of fact, there is ample evidence show-ing the most determined resolve on Disney's part to implant UMW as the employees'bargaining agent.Likewise, it is clear that Disney gave his employees to understand(including Keen and Bailey) that UMW was the only union he would deal with andtheir choice in the matter was no longer of any avail.Their solicitation and in-doctrination was not left to UMW but assumed by Disney so that it is not unreason-able to find that joining UMW was made a condition of continued employment.Because of this illegal assistance given to UMW by Disney, the union at no timerepresented an uncoerced majority of the employees and therefore Disney's givingexclusive recognition to and entering into a collective-bargaining agreement withUMW manifestly violated Section 8(a) (2) of the Act and it is so found. 17Moreover, the Board and the courts have long held that a collective-bargainingagreement, entered into between an employer and a labor organization which doesnot represent a majority of the employees in the appropriote collective-bargainingunit, provides illegal assistance to the labor organization in violation of Section8(a)(2) of the Act.lsRespondents argue, however, that this principle is limitedby Section 8(f) of the Act which permits prehire agreements and does not require alabor organization to establish majority status prior to entering into such an agree-ment.Not only is this an example of thenon sequiturbut the contention is far wideof the mark as it disregards the language of Section 8(f) which specifically providesthat assistance to a union is proscribed by Section 8(a) of the Act. In otherwords, lack of majority does not invalidate a contract otherwise valid under Section8(f), but assistance in obtaining such majority status does. In short, the validitywhich Section 8(f) gives to prehire agreements is removed where it is shown thatthe union has been illegally "established,maintained, or assisted," by the employer.As was stated by the Board in a recent case: 19 "Section 8(f) was designed toaccommodate the unique problems of the building and construction policies of theAct."The very provision which allows an employer in the building and construc-tion industry to sign a prehire agreement with a building and construction industrylabor organization excludes from such privilege labor organizations which are"established,maintained, or assisted by any action defined in Section 8(a) of theAct as an unfair labor practice.The latter language was inserted into the sectionin order to restrict the utilization of the section to the legitimate legislative purpose."Here, since it has been clearly established that the Respondent unlawfully assistedthe UMW in obtaining membership applications and checkoff authorization cards,there was present the illegal assistance which Section 8(f) proscribes as such conductinterfered with, restrained, and coerced its employees in the exercise of their rightto choose a bargaining representative.The Board, in a case dispositive of the issue herein, held inBear Creek Construc-tion Co.,135 NLRB 1285, that a construction company and union violated the Actby entering into a prehire agreement covering employees engaged in the construc-tion industry, even though Section 8(f) does not require a union to establish16 See section III,A, supraOf.Gladys it. Juett, adnisnistratrix of the estate of C. D.Juett, deceased,137 NLRB 39517CfSalmircOilCompany,139 NLRB 25;Fiore Brothers Oil Co., Inc,137 NLRB 191,enld 317 F 2d 710 (CA 2)1sThe Crossett Company.140 NLRB 007. It was also held inBernhardt Bros. TugboatService, Inc ,142 NLRB 851, that it was an unfair labor practice for a labororganization(which is not thefreely designatedbargaining representative of the employees) to obtainsuch "recognition" in a coercive atmosphere engendered by the employer's unlawfulconduct19Oilfield Maintenance Co , Inc, et al.,142 NLRB 1384. DISNEY ROOFING & MATERIAL CO., ETC.97majority status prior tosigning aprehire agreement, because: (1) Validity given bySection 8(f) to prehire contracts is removed where the contracting union has beenillegally "established,maintained, or assisted" by the employer; and (2) the obtain-ing of employees' signatures to union membership applications and dues checkoffauthorization cards.See alsoLapeer Metal Products Co.,134 NLRB 1518, andW. L. Rives Company,136 NLRB 1050.The General Counsel argues that the Respondent is not primarily engaged in thebuilding and construction industry and that Section 8(f) is therefore not applicable.It is true that the Board has held that Section 8(f) of the Act which permits prehirecontracts between employers engaged primarily in the construction industry andlabor organizations of which building and construction employees are members,may not be found to validate the union's majority status, inasmuch as the employerisnot primarily engaged in the building and construction industry.Frick Com-pany,141 NLRB 1204.However, it is not necessary to resolve this question becauseunder the facts of the case at bar and the specific provisions of Section 8(f), theRespondent is guilty of having violated Section 8(a) (2) because of illegal assistancerendered to the UMW by the acts delineated above.Accordingly, it is found that Wilber F. Disney, d/b/a Disney Roofing and MaterialCo., and Carlmont Roofing Co., by urging and requiring employees to execute appli-cations for membership and checkoff authorization forms in order to obtain employ-ment, rendered illegal assistance in violation of Section 8(a)(2) of the Act, andhas interfered with the rights of its employees in violation of Section8(a)(1).20IV.THE REMEDYHaving found that the Respondents have unlawfully assisted the United MineWorkers, District No. 50 and its Construction Local No. 14903, it shall be recom-mended that the Respondents cease and desist from such activities, and, further, thatthey shall withdraw and withhold recognition from said UMW unless and until thatunion shall have been certified by the Board as the exclusive representative of theCarlmont Roofing Co. employees.As the evidence reveals that employees Pannett and Wheeler were coerced intosigningUMW cards and joining said union, it shall be recommended that theRespondents reimburse these employees, as well as former employees, for anyUMW initiation fees and dues paid directly to UMW or deducted from their wagespursuant to checkoff atuhorizations by paying to each of them a sum of moneyequal to the total of such initiation fees and dues.RECOMMENDED ORDERUpon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is hereby recommended that the Respondents,Wilber F. Disney, an Individual, d/b/a Disney Roofing & Material Co., and theCarlmont Roofing Co., their officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Recognizing and dealing with United Mine Workers of America, District 50and its Construction Local No. 14903, or any successor thereto, as collective-bargaining representative of any of its employees, for the purpose of dealing withsaid Respondent Companies concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of employment, unless and until saidlabor organization shall have been certified as such representative by the Board(b)Assisting or rendering other support to UMW or any other labor organizationand from otherwise interfering with the representation of its employees through alabor organization of their own choosing in violation of Section 8(a)(2) and (1)of the Act.(c)Giving effect to or performing the agreement of March 10, 1961 (GeneralCounsel's Exhibit No. 15), entered into with UMW, or to any modification, extension,supplement, or renewal thereof, or to any superseding agreement, unless and until saidlabor organization shall be certified as such representative by the Board.20No probative evidence was introduced, nor Is any substantive allegation made inparagraph VI of the complaint with respect to alleged unfair labor practices, on the partofRespondent Disney Cedar Supply Co., Inc. It is recommended, therefore, that thecomplaint be dismissed as to Disney Cedar Supply Co, Inc734-070-64-vol. 145-8 98DECISIONSOF NATIONALLABOR RELATIONS BOARD(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any and all such activities, exceptto the extent such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized in Section 8(f).2.Take the following affirmative action which it is found will effectuate thepolicies of the Act:(a)Withdraw and withhold all recognition from said UMW, or any successorthereto, as the representative of any of its employees for the purpose of dealingwith them concerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or any other term or condition of employment.(b)Reimburse its employees, present and former, for any initiation fees, dues, orother moneys illegally exacted or checked off from them, as a condition of employ-ment, plus interest at the rate of 6 percent to be computed in the manner set forthinIsis Plumbing & Heating Co.,138 NLRB 716.(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of moneys due under the terms of this Recommended Order.(d) Post immediately at its place of business, copies of the attached noticemarked "Appendix A." 21Copies of said notice, to be furnished by the RegionalDirector for the Twenty-First Region, shall, after being duly signed by Respondents,be posted immediately upon receipt thereof, and be maintained for a period of 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken to ensurethat said notices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Twenty-First Region, in writing, within20 days from the receipt of this Intermediate Report and Recommended Order,what steps Respondents have taken to comply herewith 2221 If this Recommended Order Is adopted by the Board, the words "A Decision andOrder" shall be substituted for the words "The Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "A Decree ofthe United States Court of Appeals, Enforcing an Order" for the words "A Decision andOrder."21If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Twenty-First Region, in writing, within10 days from the date of this Order, what steps the Respondents have taken to complyherewith "APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL withdraw and withhold recognition from the United Mine Workersof America, District 50 and its Construction Local No. 14903, as the representa.tive of any of our employees for the purpose of dealing with us concerninggrievances, labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless and until the above-named labor organizationshall have demonstrated its exclusive majority representative status pursuant toa Board-conducted election among our employees.WE WILL NOT perform or give effect to the collective-bargaining agreemententered into between Interstate Employers, Inc., and United Mine Workers,District 50 and its Construction Local No. 14903.WE WILL NOT solicit checkoff authorizations or memberships in said Unionby threats or otherwise, or in any like or related manner, interfere with, restrain,or coerce our employees in the exercise of their right to self-organization, orto refrain from any or all such activities, except to the extent, if any, that suchrightmay be affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Section 8(f) of the Act. BREWTON FASHIONS, INC., A DIVISION OF JUDY BOND99WE WILL reimburse our employees for initiation fees, dues, or other moneyspaid or checked off as a condition of employment.DISNEY ROOFING&MATERIAL CO.,Employer.Dated-------------------By-------------------------------------------(WILBER F. DISNEY,President)CARLMONT ROOFING CO.,Employer.Dated-------------------By-------------------------------------------(WILBER F. DISNEY,President)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 830Market Street, San Francisco 2, California,Telephone No. Yukon 6-3500, Extension3191, if they have any questions concerning this notice or compliance with itsprovisions.Brewton Fashions,Inc., a Division of Judy Bond,'RespondentandJames T. Heron,Charging PartyandUnited GarmentWorkers of America, Party to the ContractBrewton Fashions,Inc., a Division of Judy Bond,RespondentandInternational Ladies' Garment Workers' Union,AFL-CIO,Charging PartyandUnited Garment Workers of Americaand United Garment Workers of America,Local Union No.422, Parties to the ContractUnited Garment Workers of America and United Garment Work-ers of America, Local Union No. 422,RespondentsandInter-national Ladies' Garment Workers' Union,AFL-CIO,Charg-ing PartyandBrewton Fashions,Inc., a Division of JudyBond,Partyto the Contract.Cases Nos. 15-CA-2119 (post 10-CA-4970), 15-CA-2098 (post 10-CA-5024), and 15-CB 579 (post10-CB-1333).November °20, 1963DECISION AND ORDEROn May 17, 1963, Trial Examiner Joseph I. Nachman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent Employer had engaged in and was engaging in certainunfair labor practices in violation of the Act, and that the Respond-ent Local Union had engaged in and was engaging in certain unfairlabor practices in violation of the Act, and recommending that thesaid Respondents cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Intermediate Report. The TrialExaminer also found that the Respondent International Union hadnot engaged in any unfair practices, and that the Respondent Local1Corrected to accurately reflect the name of said Respondent as set forth in an amendedanswer filed at the hearing.145 NLRB No. 1.